Order entered August 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00680-CV

                               JENNIFER OLSON, Appellant

                                              V.

                                 NEVRO CORP., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-03225

                                          ORDER
       Before the Court is appellee’s August 7, 2019 unopposed motion for an extension of time

to file its brief on the merits and appellant’s response. We GRANT the motion and extend the

time to September 9, 2019. This appeal is proceeding as an accelerated appeal.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE